Hon. Joe Resweber               Opinion No. M-1056
County Attorney
Harris County Courthouse        Re:   Questions relating to powers
Houston, Texas 77002                  of the Harris County Juvenile
                                      Board concerning budgets and
                                      salaries of the Probation
                                      Department and county institu-
                                      tions for the care of neglected,
                                      dependent and delinquent
                                      children, pursuant to Article
                                      5139VV, Vernon's Civil
Dear Mr. Resweber:                    Statutes.
         Your recent letter requesting the opinion of this office
concerning the referenced matter poses the following questions:

         "(1) What are the powers of the Harris
    County Juvenile Board regarding the annual
    budgets of the Probation Department and of
    the County Institutions for the care of
    neglected, dependent and delinquent children?
         "(2) What are the powers of the Harris
    County Juvenile Board to establish a general
    personnel policy for employees of the proba-
    tion department and the county institutions
    for the care of neglected, dependent and ae-
    linquent children, including but not limited
    to employee classification system, duties of
    each employee position, qualifications of
    each employee position, and a compensation
    plan to insure equal pay for equal work?"
         The Harris County Juvenile Board was established by
Article 5139VV, Vernon's Civil Statutes , enacted,and effective
in 1965. Section 5(a) of that Article provides as follows:
         "The Chief Probation Officer under the
    direction of the juvenile board shall prepare
    the annual budget.of the probation,department
                           -5155-
Hon. Joe Resweber, page 2     (M-1056)


   and of the county institutions for the care
   of neglected, dependent, and delinquent
   children. The juvenile board then shall
   submit the budget it approves to the Com-
   missioners Court for final approval in the
   same manner as prescribed by law for the
   f
   County." (Emphasis added).
         Article 1666a, Vernon's Civil Statutes, enacted in 1934
dealing with certain county auditors, provides, in part, as
follows:
         "The County Auditor in all counties having
   a population in excess of two hundred and twenty-
   five thousand (225,000) as shown by the last
   preceding or any future United States Census
   shall serve as the budget officer for the
   'CommissionersCourts in each county, and on
   or immediately after January 1st of each year
   he shall prepare a budget to cover all pro-
   posed expenditures of the county government
   for the current fiscal and calendar year."_.
    (Emphasis added).
We take judicial notice that Harris County falls within the
population bracket set in Article 1666a, and is thus governed
by its provisions.
         A reading of the foregoing statutes indicates that ther
is an apparent 'inconsistentresponsibility for the-preparation c
the budgets of the agencies under the Harris County Juvenile Boz
with Article 5139W delegating such responsibility to the Board,
on the one hand, and Article 1666a delegating such responsibilit
to the County Auditor, on the other.
         We are of the opinion that the doctrine of implied reps
of the earlier Article 1666a by the later Article 5139W is ap-
plicable to thenforegoing inconsistency. Article 5139W must
govern in answering the question of who is responsible for pre-
paring the budget of the institutions under the control of the
Harris County Juvenile Board. That doctrine has been stated as
follows:
         "The doctrine of implied repeal rests on
    the principle that the last expression of the

                            -5156-
Hon. Joe Resweber, page 3    (M-1056)


   lawmakers will be given effect. A statute does
   not,
   -    of,course,
        .   ..     abrogate -_.
                             or effect
                                  .    an earlier
                                          .. two.
   law wnen tnere is no conrlict netween tne
   But an act that is later in point of time con-
   trols, repeals, or supersedes an earlier act,
   in so far as the two are inconsistent and ir-
   reconcilable and cannot both stand at the same
   time.       11 53 Tex.Jur.2d 149-50, Statutes,
   Sec. ioi.' e
See also, Attorney General's Opinion No. M-472 (1969).
         It is no objection to the application of the doctrine
of implied repeal that a special act (Article 5139W) is im-
pliedly repealing inconsistent portions of a general act (Article
1666a). 53 Tex.Jur.2d 161-62, Sec. 111..
         We, therefore, hold that Section 5(a) of Article 5139W,
empowering the Chief Probation Officer, under the direction of
the Harris County avenile Board, to prepare the annual budgets
of the probation department and the county institutions for the
care of children set forth in that Section, impliedly repeals
those portions of Article 1666a that are inconsistent therewith.
         It should be noted that, pursuant to Section S(a), the
Commissioners Court of Harris County can modify, alter, or ap-
prove the budget submitted by the Chief Probation Officer, just as
it can modify, alter, or approve the budget submitted by the County
Auditor.
         In the memorandum brief submitted with your letter, you
also raise the point as to whether Sections 13 and 16 of Article
5139W are in conflict with Articles 3912k and 3902f-5, Vernon's
Civil Statutes, both latter Articles being enacted in 1971.
         We find no conflict between those statutes, and feel
that they can be harmonized when they are construed.in pari materia.
53 Tex.Jur.Zd 280-84, Sec. 186. Article 3912k authorizes the Com-
missioners Court to fix the amount of compensation, office expense,
travel expense, and all other allowances for county employees who
are paid wholly from county funds. Article 3902f-5 further empowers
the Commissioners Court, ,under certain conditions, to increase the
compensation of any subject employee in an amount not to exceed 35%.
Both of those Articles would thus encompass employees under the con-
trol of the Juvenile Board.


                            -5157-
lion.Joe Resweber, page 4       (M-1056)


            pursuant to'sections 13 and 16 of Article 5139W, th
Juvenile Board is given authority to prepare the budget for the
salaries and expenses of the employees of the probation departme
and those of the county institutions for the care of neglected,
dependent, and delinquent children. Both of those Sections ex-
plicitly require the approval of the Commissioners Court before
said budgets shall become fixed by law.
            Applying the rule of construction in pari materia, wt
are of the opinion that the initial responsibility of preparing
the budgets set forth in Sections 13 and.16 of Article 5139W
rests with the Juvenile Board, but that such.budgets are subject
to,the approval of the Commissioners Court, and to the exercise (
the Commissioners Court's prerogatives set forth in Articles 3912
aa 3902f-5. There is no conflict between these statutes, and,
therefore, no occasion to appl.ythe doctrine of implied repeal
vis-a-via Sections 13 and 16.
           .We are furtherof the opinion that your second questi
is answered in all respects by Section 5(d) of Article 5139W,
which provides, in full, as follows:

            "The juveni3.eboard subject to the ap-
       proval of the Commissioners Court shall es-
       tablish a general personnel policyfor the
       employees of the probation department and
       the employees of the probation department and
       the county institutions for the care of
       neglected, dependent, and delinquent children.
       The board shall establish and maintain an em-
      .ployee classification system including;
            "(1) an accurate statement of duties of
       each employee position;
            "(2) stated qualifications of each em-
       ployee position; and
            "(3) a compensation plan which will in-
       sure equal pay for equal work."
            You are therefore advised that the Harris County Juven
Board, subject to the approval of the Commissioners~.
                                                    Court, has the
authority to do each of the acts set forth inyour second question



                              -5158-
Hon. Joe Resweber, page 5            (M-1056)


                           SUMMARY
            (1) The Chief Probation Officer, under the
       direction of the Harris County Juvenile Board,
       rather than the County Auditor, has the power
       and duty to prepare the annual budgets of the
       probation department and of the county institu-
       tions for the care of neglected, dependent and
       delinquent children, pursuant to Section 5(a)
       of Article 5139W, Vernon's Civil Statutes.
       To the extent that any provisions of Article
       1666a, Vernon's Civil Statutes, relating to
       the duties of the Harris County Auditor in the
       above respect, are in conflict with Section 5
       (a), they are repealed by implication.
            (2) The Harris County Juvenile Board has
       the power to establish a general personnel policy
       for employees of the probation department and the
       county institutions for the care of neglected,
       dependent and delinquent children, and to main-
       tain an employee classification system including,
       but not limited to,  a statement
                               . *      of duties of each
       employee position , qualifications of each em-
       ployee position, and a compenation plan to insure
       equal pay for equal work.
                                 ?
                                Very truly/)rours,



                                       ney General of Texas
Prepared by Austin C. Bray, Jr.
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Dunk Sullivan
David Longoria
Arthur Sandlin
Robert Darden
SAW MCDANIEL
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOIA WHITE
First Assistant                 -5159-